Motion to quash a writ of error coram vobis. A capias was issued in the names of Davenport, Wyckoff and Barnes, against H. Brown and M. Brown. Barnes died previous to the return of the writ, and the suit was prosecuted in the names of the surviving plaintiffs, and judgment obtained. A writ of error was sued out by the defendants, stating the judgment to have been rendered in favor of the three plaintiffs named in the capias. On the ground that there is no such judgment, a motion to quash the writ of error was now made by W. C. Noyes, for the defendants in error, and granted by The Court, giving leave, however, to the plaintiff’s in error to amend on payment of costs.